DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent 10,841,811 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Remarks
This communication is considered fully responsive to the amendment filed on 05/25/2022.
Claims 1-6 are pending and are examined in this office action. 
Claim 2, 5-6 have been amended.
No new claim has been added and no claim has been canceled.
In view of the Terminal Disclaimer, the previous nonstatutory double patenting rejection have been withdrawn. 
In view of the applicant’s remarks and current amendment to the claims, the previous objection to the specification has been withdrawn. 


Response to Arguments
Applicant's arguments filed on 04/25/2022 have been fully considered but they are not persuasive.

Applicant’s Argument 1:
	Applicant argues in substance “In the Office Action, the Examiner asserts that Guan discloses the limitations   "configured to use a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols including a plurality of subcarriers...." See the Office Action at pages 7-8. 
Applicant respectfully disagrees. For example, Guan, at paragraphs [0003] and [0004], states: ……. 
… paragraphs [0003] and [0004] of Guan disclose features such as "the OFDM technology is used to divide time-frequency resources into OFDM symbols in the time domain and OFDM subcarriers in the frequency domain," "a UE needs to perform synchronization, channel state measurement, and RRM (radio resource management) measurement according to a reference signal transmitted by a base station," and "each small cell still transmits reference information at short intervals, for example, a PSS (primary synchronization signal), an SSS (secondary synchronization signal)." However, claim 1 recites the feature "each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols," where each of the plurality of signals includes a   synchronization  signal. Emphasis added  by  Applicant. Guan   and 3GppRANWG1#85 fail to disclose or suggest the feature where each of the plurality of signals is mapped to orthogonal frequency division multiplexing (OFDM) symbols.”

Examiner’s Response 1:
	The examiner respectfully disagrees. The claims recites, base station ….  “ configured to use a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols including a plurality of subcarriers...”  Per applicant’s originally submitted  specification, paragraph 0102,  recites “the base station apparatus.. transmit a plurality of time resources (for example, OFDM symbols,  subframes), each having a different analog beam pattern, and transmit a plurality of frequency resources (subcarriers, resource blocks), each having a different digital beam pattern” and per paragraphs 0134-0139,”the control signal resource 4000 may have 3 OFDM symbol lengths as a time length and 12 subcarriers as a bandwidth”:

As Fig. 13, per paragraphs 0003, 0087 [which is cited by the examiner in original rejection below] and other paragraphs [0053]-[0055], 0088-0089 , [0148]-[0151] of GUAN shows that Base station is in communication with User equipment (Fig. 13).  Aforesaid Base  station transmits a reference signal  (==a synchronization signal) to user equipment,. Aforesaid reference signal include, inter alia, RSRP (reference signal received power), RSRQ (reference signal received quality).  Aforesaid RSRP represents a cell-specific reference signal in OFDM symbols: [0087]-[0088]; Aforesaid  OFDM symbols carries different reference signal information : [0151]; Aforesaid “OFDM symbol 0 carries the first reference signal, and meanwhile it is also assumed that all the 14 OFDM symbols included in the subframe are the second resource, and the second reference information is OFDM symbol 1 among the 14 OFDM symbols in the subframe. It may be seen that at this time, the number of OFDM symbols in the second resource is greater than the number of OFDM symbols in the first resource and that the OFDM symbol 0 included in the first resource is among the 14 OFDM symbols included in the second resource, and meanwhile it may also be seen that the OFDM symbols in which the second reference information and the first reference signal are located are different..” [0151]]. Thus Guan’s clearly teach this claim limitation. 

Applicant’s Argument 2:
	Applicant argues in substance, … the Office Action further alleges that the feature (2) "higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers" recited in claim 1 is disclosed in paragraph [0146] of Guan. ... 
…specifically, paragraph [0146] of Guan discloses that a spacing (spacing = a time-domain offset or a frequency offset) between "the first resource on which the first reference signal is located" (see Guan at paragraph [0124]) (e.g., a DRS) and the second resource on which the second reference information is located (e.g., at least one of a CSI-RS, a CRS, an RCRS, a PSS, an SSS, a PRS, and a broadcast channel) is notified by using auxiliary RRC signaling. However, the spacing (e.g., resource offset) disclosed in Guan represents the resource offset between the second resource and the first resource (e.g., N subframes), which is entirely different from the feature "spacing between the plurality of subcarriers" included in each of the OFDM symbols, as set forth in claim 1, where the spacing is also referred to in the specification as a "subcarrier interval".




3GppRANWG1#85 fails to disclose the feature (3) "a quantity of the plurality of the resources within a specific duration is associated with the spacing between the plurality of subcarriers," as recited in amended independent claim 1, where a plurality of resources are used to transmit a plurality of signals, each including a synchronization signal. Emphasis added by the Applicant.

Examiner’s Response 2:
The examiner respectfully disagrees. The claims recites, “ "higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers...” As Fig. 13, per paragraphs 0146 [which is citied by the examiner]  of GUAN  “a spacing of N OFDM symbols exists between an OFDM symbol of the second resource and an OFDM symbol of the first resource”. Aforesaid base station transmits this spacing  information using  RRC signaling (==higher layer information): [0146].. Thus citied part of GUAN clearly teach the claim limitation.  


Applicant’s Argument 3:
	Applicant argues in substance, “3GppRANWG1#85 fails to disclose the feature "a quantity of the plurality of the resources within a specific duration is associated with the spacing between the plurality of subcarriers," as recited in amended independent claim 1, where a plurality of resources are used to transmit a plurality of signals, each including a synchronization signal. Emphasis added by the Applicant. 
In 3GppRANWG1#85, the change of the quantity of OFDM symbols included in the duration of 0.5 ms or 1 ms does not make the quantity of the plurality of the resources to transmit the plurality of signals, each including the synchronization signal, variable. Emphasis added by the Applicant. Therefore, even if the quantity of OFDM symbols in a specific duration changes in accordance with the change in the subcarrier spacing, the quantity of the resources to transmit the synchronization signal is not configured to be variable.”

Examiner’s Response 3:
	The examiner respectfully disagrees. The claims recites, “wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers.”   Per 3GppRANWG1#85, Proposal 4, OFDM subframes duration is defined as subcarrier spacing 0 with a given number of OFDM symbols for a given CP length. Proposal 4 also defined that  “shorter subframe durations with 0.5ms, 0.25ms and 0.125ms are supported with the subcarrier spacing increasing.” And  “longer subframe duration with the subcarrier spacing decreasing”: ( Proposal 4).  Thus citied part of 3GppRANWG1#85 clearly teach the claim limitation.  

Regarding dependent 2 and 5 claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over GUAN  et al. (US 20160242083 A1; hereinafter as “GUAN”, provide in IDS) in view of 3GppRANWG1#85 et al. (3GPP  R1-164032; 3GPP TSG RAN WG1 Meeting #85 Nanjing, China; May 23-27, 2016, Source: Huawei, HiSilicon; Title: Discussion on frame structure for NR, provided in IDS).

With respect to Independent claims: 
Regarding claim 1, GUAN teaches a base station apparatus (see Fig. 13: Base Station 52)  configured to communicate with a terminal apparatus (see fig. 13: “User Equipment 51 where aforesaid Base station 52 is in communication with aforesaid User Equipment 51: “in FIG. 13, the system 5 for radio resource management side measurement includes: a user equipment UE 51 and a base station 52”: [0296] ), the base station apparatus  (see Fig. 13: Base Station 52)  comprising: 
transmission circuitry (aforesaid base station 52 is in communication with User Equipment 51 so it must have a transmission circuit and receiving circuit) 
configured to use a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to the OFDM symbols including a plurality of subcarriers (aforesaid Base station transmit and aforesaid User Equipment receives synchronization measurement according to a reference signal [==a plurality of signals]  transmitted by a base station”: “Specifically, the RRM measurement includes measurement of an RSRP (reference signal received power), RSRQ (reference signal received quality), and RSSI (received signal strength indicator). The RSRP represents an average received power of CRSs that are transmitted by a target measured cell and carried on CRS (cell-specific reference signal) resource elements of the target measured cell; the RSSI represents an average received power of all signals in OFDM symbols in which the CRSs of the target measured cell are located; and the RSRQ is obtained according to a ratio of the RSRP to the RSSI’:[0003];  Aforesaid “OFDM technology is used to divide time-frequency resources into OFDM symbols in the time domain and OFDM subcarriers in the frequency domain”: [0087]), and 
higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers (aforesaid Base Station transmits subcarrier spacing information via RRC signaling: [0146]).

While GUAN  teaches “higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers”,   GUAN does not expressively teach:  wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers.

3GppRANWG1#85, in the same field of endeavor, discloses: 
wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers (discloses downlink transmission subframe configuration includes a subframe duration and multiple OFDM symbols with subcarrier spacing: “Proposal 4: Subframe duration is defined from a basic time unit of 1 ms corresponding to a basic subcarrier spacing f0 with a given number of OFDM symbols for a given CP length, and the subframe duration scales with subcarrier spacing. • Shorter subframe durations with 0.5ms, 0.25ms and 0.125ms are supported with the subcarrier spacing increasing.  Longer subframe duration with the subcarrier spacing decreasing is FFS.” :Page 3, Subframe Duration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of GUAN to include the above recited limitations as taught by 3GppRANWG1#85 in order provide flexibility for new services and numerologies (3GppRANWG1#85; [page 3: Subframe Duration]).

Regarding claim 3, GUAN teaches A terminal apparatus (see fig. 13: “User Equipment 51) configured to communicate with a base station apparatus (see Fig. 13: Base Station 52) (see fig. 13: “User Equipment 51 where aforesaid Base station 52 is in communication with aforesaid User Equipment 51: “in FIG. 13, the system 5 for radio resource management side measurement includes: a user equipment UE 51 and a base station 52”: [0296], the terminal apparatus (see fig. 13: “User Equipment 51)  comprising: 
reception circuitry  (User Equipment 51  is communication with Base station so it must have transmit and reception capability ) configured to receive a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols including a plurality of subcarriers (aforesaid Base station transmit and aforesaid User Equipment receives synchronization measurement according to a reference signal [==a plurality of signals]  transmitted by a base station”: “Specifically, the RRM measurement includes measurement of an RSRP (reference signal received power), RSRQ (reference signal received quality), and RSSI (received signal strength indicator). The RSRP represents an average received power of CRSs that are transmitted by a target measured cell and carried on CRS (cell-specific reference signal) resource elements of the target measured cell; the RSSI represents an average received power of all signals in OFDM symbols in which the CRSs of the target measured cell are located; and the RSRQ is obtained according to a ratio of the RSRP to the RSSI’:[0003];  Aforesaid “OFDM technology is used to divide time-frequency resources into OFDM symbols in the time domain and OFDM subcarriers in the frequency domain”: [0087]), and 
higher layer processing circuitry configured to receive first higher layer information indicating spacing between the plurality of subcarriers (aforesaid Base Station transmit subcarrier spacing information via RRC signaling: [0146]). 

While GUAN  teaches “higher layer processing circuitry configured to receive first higher layer information indicating spacing between the plurality of subcarriers”,   GUAN does not expressively teach:  wherein a quantity of the plurality of the resources within a specific duration is based on the spacingPage 2 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 between the plurality of subcarriers.

3GppRANWG1#85, in the same field of endeavor, discloses: 
wherein a quantity of the plurality of the resources within a specific duration is based on the spacingPage 2 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 between the plurality of subcarriers (discloses downlink transmission subframe configuration includes a subframe duration and multiple OFDM symbols with subcarrier spacing: “Proposal 4: Subframe duration is defined from a basic time unit of 1 ms corresponding to a basic subcarrier spacing f0 with a given number of OFDM symbols for a given CP length, and the subframe duration scales with subcarrier spacing. • Shorter subframe durations with 0.5ms, 0.25ms and 0.125ms are supported with the subcarrier spacing increasing.  Longer subframe duration with the subcarrier spacing decreasing is FFS.” :Page 3, Subframe Duration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of GUAN to include the above recited limitations as taught by 3GppRANWG1#85 in order provide flexibility for new services and numerologies (3GppRANWG1#85; [page 3: Subframe Duration]).

Regarding claim 4, GUAN teaches a communication method for a base station apparatus configured to communicate with a terminal apparatus, the communication method comprising: using a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to the OFDM symbols including a plurality of subcarriers, and transmitting higher layer information indicating spacing between the plurality of subcarriers, wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers (this claim is interpreted and rejected for the same reason as set forth in claim 1).

Regarding claim 6, GUAN teaches a communication method for a terminal apparatus configured to communicate with a base station apparatus, the communication method comprising: receiving a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols including a plurality of subcarriers, and receiving first higher layer information indicating spacing between the plurality of subcarriers, wherein Page 3 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers (this claim is interpreted and rejected for the same reason as set forth in claim 3). Page 4 of 6  


Claims 2, 5  are rejected under 35 U.S.C. 103 as being unpatentable over GUAN in view of 3GppRANWG1#85 and further Dai et al. (US 20200068612 A1; hereinafter as “Dai”, which has a continuation of application no. PCT/CN2017/083341,  Filed on May 5, 2017).

Regarding claim 2, GUAN in view of 3GppRANWG1#85  independent claim 1 above.  GUAN in view of 3GppRANWG1#85   does not specifically teach: 
wherein the higher layer processing circuitry is configured to transmit second higher layer information indicating a periodicity of frames as the specific duration for the plurality of resources which are used for transmitting the plurality of signal.

Dai, in the same field of endeavor, discloses: 
wherein the higher layer processing circuitry is configured to transmit second higher layer information indicating a periodicity of frames as the specific duration for the plurality of resources which are used for transmitting the plurality of signal (eNB receives a Scheduling request (SR) from UE and aforesaid eNB allocate   UE-specific SR resources: [abstract];   Aforesaid “eNB configures the SR resources for a UE by RRC signaling (e.g., RRC signaling between the eNB and the UE).”: Aforesaid “SR configuration information includes (in an embodiment) at least one of the following parameters: (a) the period of the SR resources, (b) the starting subframe in each period, (c) resource index for SR transmission in the subframe, (d) the frequency index/subcarrier index for SR transmission, (d) a spreading code index, and (e) the repetition number of the SR (e.g., in coverage-enhanced scenarios).”:   [0014], [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of  GUAN and 3GppRANWG1#85 to include the above recited limitations as taught by Dai in order to provide SR resources for a UE by RRC signalling for uplink spectral efficiency and UL peak data rate: (Dai; [0008], [0004]).


Regarding claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411     

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411